     Case 3:15-cv-02375-MMA-MDD Document 16 Filed 03/22/21 PageID.92 Page 1 of 3



1
2
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9                      SOUTHERN DISTRICT OF CALIFORNIA
10
11    VADIM GAZANCHIYANTS,                         Case No.: 15cv2375-MMA-MDD
12                                Plaintiff,
                                                   NOTICE AND ORDER FOR
13    v.                                           SETTLEMENT CONFERENCE
                                                   AND CASE MANAGEMENT
14    MIDLAND CREDIT
                                                   VIDEO CONFERENCE
      MANAGEMENT, INC.,
15
                                Defendant.
16
17
           IT IS HEREBY ORDERED that a Settlement Conference and Case
18
     Management Conference in the above entitled action will be held on May 6,
19
     2021 at 9:30 a.m., with United States Magistrate Judge Mitchell Dembin,
20
     via VIDEOCONFERENCE. Parties must comply with this Court’s Civil
21
     Chambers Rules regarding any requests for continuances. Among other
22
     things, this Court’s Civil Chambers’ Rules require telephonic notification to
23
     chambers followed by a written motion no less than seven days prior to the
24
     scheduled conference.
25
           Pursuant to Civil Local Rule 16.1(c) of the Local Rules of the United
26
     States District Court for the Southern District of California, all counsel and
27
                                               1
                                                                     15cv2375-MMA-MDD
     Case 3:15-cv-02375-MMA-MDD Document 16 Filed 03/22/21 PageID.93 Page 2 of 3



1    all parties, and any other person(s) who has full and unlimited
2    authority to negotiate and enter into a binding settlement shall
3    appear at the conference and shall be prepared to discuss the claims,
4    defenses and damages. Full authority to settle means that the
5    individual present at the settlement conference has the unfettered
6    discretion and authority to: 1) fully explore settlement options and to
7    agree at that time to any settlement options; 2) agree at that time to
8    any settlement terms acceptable to the parties; 3) change the
9    settlement position of a party; and 4) negotiate monetary awards
10   without being restricted to a specific sum certain. Governmental
11   entities may appear through litigation counsel only. As to all other
12   parties, appearance by litigation counsel only is not acceptable.
13         The Court will use its official Zoom video conferencing account to hold
14   the Conference. On or before April 29, 2021, counsel for each party must
15   email to the Court at efile_dembin@casd.uscourts.gov the name and title of
16   each participant and an e-mail address for each participant to receive the
17   Zoom videoconference invitation.
18         Confidential settlement briefs shall be submitted to chambers in person
19   or via email (efile_dembin@casd.uscourts.gov) on or before April 29, 2021.
20         All conference discussions will be informal, off the record, privileged
21   and confidential.
22         Prior to the settlement conference, counsel for each party must meet
23   and confer, make the initial disclosures required by Fed.R.Civ.P. 26(a) and
24   create a Joint Discovery Plan as provided in this Court’s Civil Chambers
25   Rules. The Joint Discovery Plan must be submitted to the Court in the same
26   manner as settlement briefs no later than seven days prior to the conference.
27         Immediately following the Settlement Conference, if no settlement is
                                             2
                                                                      15cv2375-MMA-MDD
     Case 3:15-cv-02375-MMA-MDD Document 16 Filed 03/22/21 PageID.94 Page 3 of 3



1    reached, the Case Management Conference will occur. Following the Case
2    Management Conference, the Court will issue a Scheduling Order under Fed.
3    R. Civ. P. 16.
4          Questions regarding this case may be directed to the Magistrate Judge's
5    chambers at (619) 446-3972.
6          IT IS SO ORDERED.
7    Dated: March 22, 2021
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                            3
                                                                     15cv2375-MMA-MDD
